Exhibit 10.1

 



MASTER SPREAD ACQUISITION AND MSR SERVICING AGREEMENT

 

This Master Spread Acquisition Agreement (the “Agreement”) is entered into as of
January 22, 2016 by and between PennyMac Corp., a Delaware corporation (the
“Seller”) and PennyMac Holdings, LLC, a Delaware limited liability company (the
“Purchaser”).

 

RECITALS

 

WHEREAS, the Purchaser may from time to time desire to acquire the right to
excess servicing spread arising from mortgage servicing rights owned by Seller;
and

 

WHEREAS, the Seller and the Purchaser desire that the Seller service or cause to
be subserviced the mortgage loans to which such servicing rights relate and
provide additional administrative services;

 

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein and for other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01        Definitions. For purposes of this Agreement (which, for the
avoidance of doubt, shall include the Preamble and Recitals hereto), the
following capitalized terms, unless the context otherwise requires, shall have
the respective meanings set forth below:

 

“Accepted Servicing Practices” means, with respect to each Mortgage Loan
(including all real estate acquired in respect of such Mortgage upon a
foreclosure or acceptance of a deed in lieu of foreclosure), each of those
mortgage servicing practices (including collection procedures) of prudent
mortgage lending institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, which servicing practices (i) are in compliance with all federal, state
and local laws and regulations, (ii) shall be in accordance with the Seller’s
policies and procedures as amended from time to time for mortgage loans of the
same type, (iii) are in accordance with the terms of the related mortgage, deed
of trust or similar security instrument and the related promissory note and (iv)
are at a minimum based on the requirements set forth from time to time by Fannie
Mae.

 

“Assignment” means an assignment substantially in the form of Exhibit B.

 

“Assignment Date” means, with respect to any Mortgage Loan Identification Date,
the date that is five (5) Business Days following such Mortgage Loan
Identification Date or such other date as may be set forth in the applicable
Confirmation.

 



 1 

 

 

“Base Servicing Fee” means, with respect to each Primary Portfolio and each
Collection Period, an amount equal to the product of (A) the aggregate
outstanding principal balance of the Primary Portfolio Mortgage Loans as of the
first day of such Collection Period and (B) one-twelfth of the Transaction Base
Servicing Fee Rate; provided, however, that (1) if the initial Collection Period
is less than a full month, such fee for each such Primary Portfolio Mortgage
Loan shall be an amount equal to the product of the fee otherwise described
above and a fraction, the numerator of which is the number of days in such
initial Collection Period and the denominator of which is 360; (2) if any
Primary Portfolio Mortgage Loan ceases to be part of the Primary Portfolio
during such Collection Period as a result of a termination of the Seller’s
duties as servicer or subservicer under the Servicing Agreement and Fannie Mae
Guide, the portion of such amount that is attributable to such Primary Portfolio
Mortgage Loan shall be adjusted to an amount equal to the product of such
portion and a fraction, the numerator of which is the number of days in such
Collection Period during which such Primary Portfolio Mortgage Loan was included
in the Primary Portfolio, and the denominator of which is 360; and (3) if the
Primary Portfolio Collections for such Primary Portfolio and such Collection
Period were used to cover prepayment interest shortfalls on the Primary
Portfolio Mortgage Loans, the fee otherwise described above shall be reduced by
the amount of such reduction multiplied by the ratio (expressed as a percentage)
equal to the Transaction Base Servicing Fee Rate divided by the rate per annum
at which the Primary Portfolio Collections accrued in the aggregate during such
Collection Period.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collection Period” means, with respect to each Transaction Remittance Date, the
calendar month preceding the month in which such Transaction Remittance Date
occurs.

 

“Confirmation” means a letter agreement between the Seller and the Purchaser
identified therein and substantially in the form attached hereto as Exhibit A
that includes a mortgage loan schedule and sets forth each of a “transaction
settlement date”, a “transaction base servicing fee rate”, a “transaction asset
purchase agreement”, a “transaction purchase price percentage” and a
“transaction excess spread percentage”.

 

“Confirmation Date” means the date of a Confirmation.

 

“Cut-off Date” means, with respect to each Primary Portfolio, the date set forth
in the related Confirmation.

 

“Eligible Account” means any of (i) an account maintained with a federal or
state chartered depository institution or trust company, the long-term deposit
or long-term unsecured debt obligations of which are rated no less than
investment grade by at least two Rating Agencies, if the deposits are to be held
in the account for more than thirty (30) days, or the short-term deposit or
short-term unsecured debt obligations of which are rated investment grade by at
least two Rating Agencies, (ii) a segregated trust account maintained with the
trust department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity, and which, in either case, has a
combined capital and surplus of at least $50,000,000 and is subject to
supervision or examination by federal or state authority and to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations Section 9.10(b), or (iii) an account approved by the Seller and the
Purchaser.

 



 2 

 

 

“Expense Amount” has the meaning set forth in Section 7.16.

 

“Expense Amount Accountant’s Letter” has the meaning set forth in Section 7.16.

 

“Expense Amount Tax Opinion” has the meaning set forth in Section 7.16.

 

“Expense Escrow Account” has the meaning set forth in Section 7.16.

 

“Fannie Mae” means the Federal National Mortgage Association, or any successor
thereto.

 

“Fannie Mae Guide” means, collectively, the Fannie Mae Selling Guide and Fannie
Mae Servicing Guide, as each such guide may be amended from time to time
hereafter, including the “Purchase Documents” (as such term is defined therein).

 

“Fannie Mae Mortgage Loan” A Mortgage Loan underwritten in accordance with the
guidelines of Fannie Mae described in the Fannie Mae Guide.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit, arrangement, encumbrance, lien (statutory or
other), security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement.

 

“Mortgage Loan”“ means a one-to-four family residential loan that is secured by
a mortgage, deed of trust or other similar security instrument. A Mortgage Loan
includes the Mortgage Loan Documents, the Mortgage File, the monthly payments,
any principal payments or prepayments, any related escrow accounts, the mortgage
servicing rights and all other rights, benefits, proceeds and obligations
arising from or in connection with such Mortgage Loan.

 

“Mortgage Loan Documents” means the mortgages, notes, assignments and an
electronic record or copy of a mortgage loan application.

 

“Mortgage Loan Identification Date” means, with respect to a calendar month, the
25th day of the immediately succeeding calendar month.

 

“Mortgaged Property” means the real property that secures a Mortgage Loan.

 

“Nonqualifying Income” means any amount that is treated as gross income for
purposes of Section 856 of the Code and which is not Qualifying Income.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Primary Portfolio” means the residential mortgage loans identified and listed
on a schedule to a Confirmation.

 



 3 

 

 

“Primary Portfolio Collections” means, with respect to each Primary Portfolio,
the funds collected on the related Primary Portfolio Mortgage Loans and
allocated as the servicing compensation payable to the Seller as servicer or
subservicer of such Primary Portfolio Mortgage Loans pursuant to the Servicing
Agreement and the Fannie Mae Guide, other than Ancillary Income and, for the
avoidance of doubt, other than reimbursements received by the Seller from a loan
owner for advances and other out-of-pocket expenditures pursuant to the
Servicing Agreement and the Fannie Mae Guide.

 

“Primary Portfolio Excess Spread” means, with respect to each Primary Portfolio,
the rights of the Seller, severable from any and all other rights under the
Servicing Agreement and the Fannie Mae Guide, to the Transaction Excess Spread
Percentage of the Primary Portfolio Total Spread on such Primary Portfolio. For
the avoidance of doubt, the funds represented by this term are derived from the
Servicing Rights, but do not include the right to all or any portion of the
Servicing Rights themselves.

 

“Primary Portfolio Mortgage Loan” means a Mortgage Loan that is included in the
Primary Portfolio.

 

“Primary Portfolio Retained Spread” means, with respect to each Primary
Portfolio, the rights of the Seller, severable from any and all other rights
under the Servicing Agreement and the Fannie Mae Guide, to the Transaction
Retained Spread Percentage of the Primary Portfolio Total Spread on such Primary
Portfolio.

 

“Primary Portfolio Termination Payment” means, with respect to each Primary
Portfolio, any payment made by a loan owner or master servicer in connection
with an exercise of any right that such Person may have to terminate the Seller
as the servicer or subservicer of any Primary Portfolio Mortgage Loan; provided,
however, that, if such a payment is made with respect to a group of mortgage
loans and fewer than all such mortgage loans are Primary Portfolio Mortgage
Loans, then the “Primary Portfolio Termination Payment” shall mean the portion
of such termination payment that is reasonably attributable to the Primary
Portfolio Mortgage Loans in such group based upon the methodology set forth in
the Servicing Agreement and the Fannie Mae Guide for the calculation of
termination payments thereunder.

 

“Primary Portfolio Total Spread” means, with respect to each Primary Portfolio,
for each Collection Period on or after the related Transaction Settlement Date,
the sum of the following: (a) the Primary Portfolio Collections received during
such Collection Period, net of the Base Servicing Fee; and (b) all other amounts
payable by a loan owner or master servicer to the Seller with respect to the
Servicing Rights for the Primary Portfolio Mortgage Loans, including any Primary
Portfolio Termination Payments, but for the avoidance of doubt, excluding all
Ancillary Income and reimbursements for advances and other out-of-pocket
expenditures received by the Seller from a loan owner in accordance with the
Servicing Agreement and the Fannie Mae Guide.

 

“Protected REIT” means any entity that (i) has elected to be taxed as a real
estate investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a
direct or indirect equity interest in Purchaser, and (iii) is treated for
purposes of Section 856 of the Code as owning all or a portion of the assets of
the Purchaser or as receiving all or a portion of the Purchaser’s income.

 

“Qualifying Income” means gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.

 



 4 

 

 

“REIT Requirements” means the requirements imposed on real estate investment
trusts pursuant to Sections 856 through and including 860 of the Code.

 

“Servicing Agreement” means the unitary indivisible master servicing contract
described in the Fannie Mae Guide and entered into by and between Fannie Mae and
the Seller.

 

“Servicing Rights” means, with respect to each Mortgage Loan, the indivisible,
conditional, non-delegable contract right and obligation to do any and all of
the following: (a) service and administer such Mortgage Loan; (b) collect any
payments or monies payable or received for servicing such Mortgage Loan; (c)
collect any late fees, assumption fees, penalties or similar payments with
respect to such Mortgage Loan; (d) enforce the provisions of all agreements or
documents creating, defining or evidencing any such servicing rights and all
rights of the servicer thereunder, including, but not limited to, any clean-up
calls and termination options; (e) collect and apply any escrow payments or
other similar payments with respect to such Mortgage Loan; (f) control and
maintain all accounts and other rights to payments related to any of the
property described in the other clauses of this definition; (g) possess and use
any and all documents, files, records, servicing files, servicing documents,
servicing records, data tapes, computer records, or other information pertaining
to such Mortgage Loan or pertaining to the past, present or prospective
servicing of such Mortgage Loan; and (h) enforce any and all rights, powers and
privileges incident to any of the foregoing.

 

“Transaction” means the collective transactions scheduled to be consummated or
that are consummated (as the context may require) with respect to a Primary
Portfolio on a Transaction Settlement Date.

 

“Transaction Asset Purchase Agreement” means, with respect to each Transaction,
the agreement, trade confirmation and/or other documentation or evidence
pursuant to which the Seller acquires the Servicing Rights relating to the
Primary Portfolio Mortgage Loans, as in effect from time to time.

 

“Transaction Base Servicing Fee Rate” means, with respect to each Primary
Portfolio, the rate per annum denominated as such and set forth in the related
Confirmation.

 

“Transaction Excess Spread Percentage” means, with respect to each Primary
Portfolio, the percentage denominated as such and set forth in the related
Confirmation.

 

“Transaction Purchase Price” means, with respect to each Transaction, the
product of (i) the aggregate outstanding principal balance of the Primary
Portfolio Mortgage Loans as of the Cut-off Date, (ii) the Transaction Purchase
Price Percentage and (iii) the Transaction Excess Spread Percentage.

 

“Transaction Purchase Price Percentage” means, with respect to each Primary
Portfolio, the percentage denominated as such and set forth in the related
Confirmation.

 

“Transaction Remittance Date” means with respect to each Primary Portfolio, the
date denominated as such and set forth in the Confirmation, or, if no date is
set forth in the Confirmation, the 10th day of each calendar month, or if such
day is not a Business Day, the prior Business Day, beginning in the month
following the Transaction Settlement Date, or such other day as may be agreed
upon by the Seller and the Purchaser.

 



 5 

 

 

“Transaction Retained Spread Percentage” means, with respect to each Primary
Portfolio, 100% minus the Transaction Excess Spread Percentage.

 

“Transaction Settlement Date” means, with respect to each Primary Portfolio, the
date denominated as such and set forth in the related Confirmation.

 

Section 1.02        General Interpretive Principles. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

(a)                The terms defined in this Agreement have the meanings
assigned to them in this Agreement and include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;

 

(b)               Accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles;

 

(c)                References herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

(d)               A reference to a Subsection without further reference to a
Section is a reference to such Subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to Paragraphs and
other subdivisions;

 

(e)                The words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and

 

(f)                The term “include” or “including” shall mean without
limitation by reason of enumeration.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

Section 2.01        Representations, Warranties and Agreements of the Seller.
The Seller hereby makes to the Purchaser and the Seller, as of the date hereof
and as of each Transaction Settlement Date and each Assignment Date, the
representations and warranties set forth on Exhibit C.

 

Section 2.02        Representations, Warranties and Agreements of the Purchaser.
The Purchaser hereby makes to the Seller and Seller, as of the date hereof and
as of each Transaction Settlement Date and each Assignment Date, the
representations and warranties set forth on Exhibit D.

 



 6 

 

 

ARTICLE 3

PURCHASES

 

Section 3.01        Purchases.

 

(a)        Transaction Agreement. The execution and delivery of each
Confirmation between the Seller and the Purchaser shall be an agreement between
such parties to the effect that, with respect to the Primary Portfolio described
therein, and subject to the terms hereof and thereof, (i) the Seller shall sell,
and the Purchaser shall purchase, on the Transaction Settlement Date all of the
Seller’s right, title and interest in and to the Primary Portfolio Excess Spread
and all proceeds thereof, all in exchange for the payment of the Transaction
Purchase Price, and (ii) each party shall perform its duties under this
Agreement as supplemented and amended by such Confirmation.

 

(b)        Closing Conditions. The duties of the Seller and the Purchaser to
consummate each Transaction shall be subject to the satisfaction of various
conditions as set forth below:

 

(i)        The duty of each party to consummate such Transaction shall be
subject to the satisfaction of the following conditions:

 

(A)the Seller shall own the Servicing Rights with respect to the related Primary
Portfolio;

(B)the representations and warranties made by the other party in this Agreement
and each other Transaction document to which such party is a party to be made on
or prior to the Transaction Settlement Date shall be true and correct in all
material respects; and

(C)the other party shall have performed or caused the performance of each
covenant or obligation required to be performed by such party on or before the
Transaction Settlement Date (including the delivery of documents required to be
delivered by such other party under subsection (c));

 

(ii)       The duty of the Seller to consummate such Transaction shall be
further subject to the satisfaction of the additional condition that no change
in the Purchaser’s financial condition shall have occurred following the
Confirmation Date that would be reasonably likely to materially and adversely
affect the Purchaser’s ability to consummate the Transaction on the Transaction
Settlement Date;

 

(iii)      The duty of the Purchaser to consummate such Transaction shall be
further subject to the satisfaction of the following additional conditions:

 



 7 

 

 

(A)no change in the Seller’s financial or operating condition, the Seller’s good
standing with and authority from Fannie Mae, the Servicing Rights, the Primary
Portfolio Mortgage Loans or the escrow accounts related to the Primary Portfolio
Mortgage Loans shall have occurred following the Confirmation Date that,
individually or in the aggregate, would be reasonably likely to materially and
adversely one or more of (x) the Seller’s ability to consummate such Transaction
on the Transaction Settlement Date, (y) the performance of the Primary Portfolio
Excess Spread, or (z) the practical or other ability of an owner of the
Servicing Rights to realize the benefits thereof;

(B)the Seller shall have obtained or caused to have been obtained all consents,
approvals or other requirements of third parties required for the consummation
of the transactions contemplated by this Agreement, including all requisite
Fannie Mae approvals;

(D)the Seller shall have been appointed as the servicer or subservicer for the
Primary Portfolio Mortgage Loans; and

(E)the information set forth in the data tape delivered to Purchaser on the
Transaction Settlement Date shall be true and correct in all material respects
as of the date specified.

 

(c)        Closing Documents. The closing documents for each Transaction shall
consist of the documents set forth below, which the Seller shall deliver or
cause to be delivered to Purchaser on or before the Transaction Settlement Date:

 

(i)        an Assignment executed by the Seller in which the Seller assigns to
the Purchaser all of the Seller’s right, title and interest in, to and under the
Primary Portfolio Excess Spread;

 

(ii)       a copy of the Transaction Asset Purchase Agreement;

 

(iii)      all consents, approvals or other requirements of third parties
required for the consummation of the transactions contemplated by this
Agreement, including all requisite Fannie Mae approvals; and

 

(iv)      such officers’ certificates, opinions of counsel, instruments and
documents as the Purchaser may reasonably request.

 

(d)        Closing. On the Transaction Settlement Date for each Primary
Portfolio, the Purchaser shall pay the Transaction Purchase Price to the Seller,
the Seller shall convey the Primary Portfolio Excess Spread to the Purchaser and
the Seller shall commence servicing or subservicing the Primary Portfolio
Mortgage Loans in accordance with the Servicing Agreement and the Fannie Mae
Guide if such servicing or subservicing has not already commenced. The
Transaction Purchase Price shall be paid by wire transfer of immediately
available funds.

 



 8 

 

 

(e)        Additional Representations and Warranties. Upon the consummation of
the transactions scheduled to occur on the Transaction Settlement Date for each
Primary Portfolio:

 

(i)        the Seller shall be deemed to have represented and warranted to the
Purchaser (and such representations and warranties shall survive the Transaction
Settlement Date) that:

 

(A)with respect to each Primary Portfolio Mortgage Loan, the Seller has been
duly and validly appointed as the servicer or subservicer thereof under the
Servicing Agreement and the Fannie Mae Guide and, for the purposes of such
capacity, such Servicing Agreement is in full force and effect;

(B)the Seller is not in breach of or in default of its duties under the
Servicing Agreement or the Fannie Mae Guide to the extent that such breach would
adversely affect the interests of the Purchaser with respect to one or more
Primary Portfolio Mortgage Loans;

(C)no event has occurred that, with or without notice or the passage of time,
would entitle any Person to terminate the Seller as servicer or subservicer of
any Primary Portfolio Mortgage Loan under the Servicing Agreement or the Fannie
Mae Guide, and the Seller has no notice or knowledge of the intention of any
Person to terminate or cause the termination of the Seller’s rights and duties
as servicer or subservicer under the Servicing Agreement or the Fannie Mae
Guide;

(D)the information set forth in the data tape delivered to Purchaser on the
Transaction Settlement Date is true and correct in all material respects as of
the date specified; and

(E)the Seller is the sole owner of the Servicing Rights related to each Mortgage
Loan in such Primary Portfolio (subject to the terms of the Servicing Agreement
and the Fannie Mae Guide and the rights of Fannie Mae in such Servicing Rights
as described therein), free and clear of any Lien, claim, encumbrance or
ownership interest in favor or any Person other than the interests of the
Purchaser contemplated hereby;

 

(ii)       the Purchaser shall be deemed to have represented and warranted to
the Seller (and such representations and warranties shall survive the
Transaction Settlement Date) that the Purchaser is a sophisticated investor and
its decision to enter into such Transaction is based upon the Purchaser’s
independent experience, knowledge and due diligence and evaluation of such
Transaction without reliance on any oral or written information provided by
Seller other than the representations and warranties made by Seller pursuant to
the terms hereof; and

 



 9 

 

 

(iii)      the Purchaser further agrees and acknowledges as follows:

 

(A)             the Seller is entitled to the Base Servicing Fee and the Seller
and the Purchaser, as applicable, are entitled to the Primary Portfolio Excess
Spread only so long as the Seller maintains its status as an approved Fannie Mae
seller/servicer;

 

(B)              upon the transfer or termination of the Servicing Rights or the
Seller’s loss of its status as an approved Fannie Mae seller/servicer, the
Purchaser’s rights to any Primary Portfolio Excess Spread (excluding any
applicable Primary Portfolio Termination Payments) shall terminate and be
extinguished; and

 

(C)              the Purchaser’s interests in the Primary Portfolio Excess
Spread do not include or convey (u) any right to all or any portion of the
Servicing Rights, (v) the right to service the Mortgage Loans under the
Servicing Agreement or the Fannie Mae Guide, (w) the right to terminate the
Seller as an approved Fannie Mae seller/servicer, (x) the right to terminate, in
whole or in part, the Servicing Agreement, (y) the right to transfer any of the
Servicing Rights, or (z) the right to further transfer the Primary Portfolio
Excess Spread or the security interest therein without Fannie Mae’s prior
written consent.

 

Section 3.02        Intent of Parties.

 

The Seller and the Purchaser intend that each Transaction constitute a valid
sale of the Primary Portfolio Excess Spread for the related Primary Portfolio by
the Seller to the Purchaser, free and clear of any Lien. If the conveyance of
the Primary Portfolio Excess Spread is characterized by a court or governmental
authority as security for a loan rather than an absolute transfer or sale, the
Seller will be deemed to have granted to Purchaser, and Seller hereby grants to
Purchaser, a security interest in all of its right, title and interest in, to
and under the Primary Portfolio Excess Spread and all proceeds thereof as
security for a loan in an amount equal to the Transaction Purchase Price.

 

In connection with each Transaction, the Seller hereby authorizes the filing of
any financing statements or continuation statements, and amendments to financing
statements, in any jurisdictions and with any filing offices as the Purchaser
may determine, in its sole discretion, are necessary or advisable to perfect the
sale of the assets conveyed and security interests granted to Purchaser and
agrees to execute financing statements in form reasonably acceptable to the
Purchaser and the Seller at the request of the Purchaser in order to reflect the
Purchaser’s interests in the assets conveyed to or subjected to a security
interest in favor of the Purchaser pursuant to such Transaction.

 



 10 

 

 

ARTICLE 4

 

DEPOSITS AND PAYMENTS

 

Section 4.01        Deposits. With respect to each Primary Portfolio, the Seller
shall deposit into an Eligible Account identified by Purchaser any and all
Primary Portfolio Collections attributable to Primary Portfolio Excess Spread,
in each case as soon as practicable but no later than the Transaction Remittance
Date.

 

Section 4.02        Payments. All payments to the Purchaser shall be made by
wire or ACH transfer of immediately available funds to the Eligible Account
designated by the Purchaser.

 

ARTICLE 5

SERVICING AND OTHER MATTERS

 

Section 5.01        Seller’s Duties With Respect to Servicing.

 

(a)        Effective on the Transaction Settlement Date for each Primary
Portfolio, the Seller agrees for the benefit of the Purchaser to service or
cause to be subserviced the related Primary Portfolio Mortgage Loans at all
times substantially in accordance with the Servicing Agreement and the Fannie
Mae Guide. In connection with the Primary Portfolio Mortgage Loans related to
each Transaction, the Seller shall not, without the express written consent of
Purchaser (which consent may be withheld in its absolute discretion), (a)
terminate or amend any Servicing Rights, or (b) enter into any termination,
modification, waiver or amendment of the Servicing Agreement or the Fannie Mae
Guide insofar such termination, modification, waiver or amendment would be
reasonably likely to adversely affect the interests of the Purchaser.

 

(b)        Under no circumstances shall the Purchaser be responsible for the
servicing acts and omissions of the Seller or any other servicer or any
originator of the Mortgage Loans, or for any servicing related obligations or
liabilities of any servicer under the Servicing Agreement or the Fannie Mae
Guide or any Person under the Mortgage Loan Documents, or for any other
obligations or liabilities of the Seller.

 

(c)        Upon the termination of the Seller as servicer or subservicer under
the Servicing Agreement or the Fannie Mae Guide, the Seller shall remain liable
to the Purchaser and the applicable loan owner or master servicer for all
liabilities and obligations incurred by the Seller while the Seller was acting
as the servicer or subservicer thereunder.

 

Section 5.02        Base Servicing Fees. The Seller agrees that, notwithstanding
the provisions of the Servicing Agreement and the Fannie Mae Guide, as between
the parties hereto, the Seller shall be entitled to servicing fees on the
Primary Portfolio only to the extent of the applicable Base Servicing Fee. Under
no circumstances shall the Purchaser be liable to the Seller for the payment of
any Base Servicing Fee. If for any reason a sub-servicer or sub-sub-servicer is
appointed with respect to any Primary Portfolio Mortgage Loan, the servicing
fees and expenses of such sub-servicer or sub-sub-servicer shall be paid by the
Seller from its own funds without right of reimbursement therefor, whether from
Primary Portfolio Collections, Primary Portfolio Termination Payments, the
Purchaser or otherwise.

 



 11 

 

 

Section 5.03        Reporting. In connection with each Transaction, the Seller
shall deliver to the Purchaser monthly reports, and afford the Purchaser access
to information, at such times and in such form and substance as are set forth in
the related Confirmation or as may reasonably be agreed between the Seller and
the Purchaser.

 

Section 5.04        Certain Awards. If an award of damages is received by the
Seller or the Purchaser as a result of a judgment, settlement or arbitration
(including payment pursuant to a guaranty of an obligor) pursuant to a breach by
the seller under the Transaction Asset Purchase Agreement for any Transaction,
then (i) if such breach had an adverse effect on the value of the Total
Servicing Spread, then the Transaction Excess Spread Percentage of such award
shall be distributed to the Purchaser or its designee promptly and the remainder
of such award shall be retained by the Seller and (ii) if such breach did not
have an adverse effect on the value of the Total Servicing Spread, the Seller
shall be entitled to the entirety of such award.

 

ARTICLE 6

LIABILITIES OF THE SELLER

Section 6.01        Liability of the Seller. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically and
respectively imposed upon and undertaken by the Seller herein.

 

Section 6.02        Merger or Consolidation of the Seller.

 

(a)        The Seller shall keep in full effect its existence, rights and
franchises as an entity and maintain its qualification to service mortgage loans
for Fannie Mae and comply with the laws of each State in which any Mortgaged
Property is located to the extent necessary to protect the validity and
enforceability of this Agreement, and to perform its duties under this
Agreement. The Seller shall keep in full effect its existence, rights and
franchises as an entity.

 

(b)        Any Person into which the Seller may be merged, converted, or
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller shall be a party, or any Person succeeding to
the business of the Seller, shall be the successor of the Seller hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding;
provided, however, that such successor shall have expressly assumed the duties
of the Seller hereunder.

 

Section 6.03        Indemnification.

 

The Seller shall indemnify the Purchaser and its directors, officers, employees
and agents and hold them harmless against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
by reason of the Seller’s (i) willful misfeasance, bad faith or negligence in
the performance of its duties under this Agreement or the Servicing Agreement or
the Fannie Mae Guide, (ii) reckless disregard of its obligations or duties under
this Agreement or the Servicing Agreement or the Fannie Mae Guide, or (iii)
breach of its representations, warranties or covenants under this Agreement or
the Servicing Agreement or the Fannie Mae Guide.

 



 12 

 

 

ARTICLE 7

MISCELLANEOUS

 

Section 7.01        Notices. All notices, requests, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given upon the
delivery or mailing thereof, as the case may be, sent by registered or certified
mail, return receipt requested:

 

(i)          if to the Seller:

 

PennyMac Corp.
Attn: General Counsel
3043 Townsgate Road
Westlake Village, CA 91361

 

(ii)         if to the Purchaser:

 

PennyMac Holdings, LLC
Attn: General Counsel
3043 Townsgate Road
Westlake Village, CA 91361

 

or such other address as may hereafter be furnished to the other parties by like
notice.

 

Section 7.02        Amendment. Neither this Agreement, nor any terms hereof, may
be amended, supplemented or modified except in an instrument in writing executed
by the parties hereto.

 

Section 7.03        Entire Agreement. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

Section 7.04        Binding Effect; Beneficiaries. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. No provision of this
Agreement is intended or shall be construed to give to any Person, other than
the parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

 

Section 7.05        Headings. The section and subsection headings in this
Agreement are for convenience of reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.

 

Section 7.06        Further Assurances. The Seller agrees to execute and deliver
such instruments and take such further actions as the Purchaser may, from time
to time, reasonably request in order to effectuate the purposes and to carry out
the terms of this Agreement.

 



 13 

 

 

Section 7.07        Governing Law. This Agreement shall be construed in
accordance with the substantive laws of the State of New York applicable to
agreements made and to be performed entirely in such State, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws. The parties hereto intend that the provisions of Section 5-1401
of the New York General Obligations Law shall apply to this Agreement.

 

Section 7.08        Relationship of Parties. Nothing herein contained shall be
deemed or construed to create a partnership or joint venture between the
parties. Without limiting the generality of the preceding statement, the
servicing duties and responsibilities of the Seller shall be rendered by it as
an independent contractor and not as an agent of the Purchaser. The Seller shall
have full control of all of its acts, doings, proceedings, relating to or
requisite in connection with the discharge of its duties and responsibilities
under this Agreement.

 

Section 7.09        Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

Section 7.10        No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of a party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Section 7.11        Exhibits. The exhibits to this Agreement are hereby
incorporated and made a part hereof and form integral parts of this Agreement.

 

Section 7.12        Counterparts. This Agreement may be executed by the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 7.13        WAIVER OF TRIAL BY JURY.

 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 



 14 

 

 

Section 7.14        LIMITATION OF DAMAGES.

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY), OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE, PROVIDED,
HOWEVER, THAT SUCH LIMITATION SHALL NOT BE APPLICABLE WITH RESPECT TO ANY THIRD
PARTY CLAIM MADE AGAINST A PARTY.

 

Section 7.15        SUBMISSION TO JURISDICTION; WAIVERS.

 

EACH PARTY HERETO HEREBY IRREVOCABLY (I) SUBMITS, FOR ITSELF IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE JURISDICTION OF ANY NEW YORK STATE AND
FEDERAL COURTS SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY WITH RESPECT
TO MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL
CLAIMS WITH RESPECT TO ANY ACTION OR PROCEEDING REGARDING SUCH MATTERS MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURTS; (III) WAIVES, TO
THE FULLEST POSSIBLE EXTENT, WITH RESPECT TO SUCH COURTS, THE DEFENSE OF AN
INCONVENIENT FORUM; AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

Section 7.16        Expense Reserve.

 

Notwithstanding anything in Section 6.03, in the event that counsel or
independent accountants for a Protected REIT determine that there exists a
material risk that any amounts due to the Seller or the Purchaser under Section
6.03 hereof would be treated as Nonqualifying Income for such Protected REIT
upon the payment of such amounts to the Seller or the Purchaser, the amount paid
to the Seller or the Purchaser, as the case may be, pursuant to this Agreement
in any tax year shall not exceed the maximum amount that can be paid to the
Seller or the Purchaser in such year without causing such Protected REIT to fail
to meet the REIT Requirements for such year, determined as if the payment of
such amount were Nonqualifying Income as determined by such counsel or
independent accountants to such Protected REIT. If the amount payable for any
tax year under the preceding sentence is less than the amount which the Person
obligated to make payment under Section 6.03 would otherwise be obligated to pay
to the Seller or the Purchaser, as the case may be, pursuant to such Section
6.03 of this Agreement (the “Expense Amount”), then: (1) such obligated Person
shall place the Expense Amount into an escrow account (the “Expense Escrow
Account”) using an escrow agent and agreement reasonably acceptable to the
Seller or the Purchaser, as the case may be, and shall not release any portion
thereof to the Seller or the Purchaser, as the case may be, and the Seller or
the Purchaser, as the case may be, shall not be entitled to any such amount,
unless and until the Seller or the Purchaser, as the case may be, delivers to
such obligated Person, at the sole option of such Protected REIT, (i) an opinion
(an “Expense Amount Tax Opinion”) of such Protected REIT’s tax counsel to the
effect that such amount, if and to the extent paid, would not constitute
Nonqualifying Income, (ii) a letter (an “Expense Amount Accountant’s Letter”)
from such Protected REIT’s independent accountants indicating the maximum amount
that can be paid at that time to the Seller or the Purchaser, as the case may
be, without causing such Protected REIT to fail to meet the REIT Requirements
for any relevant taxable year, or (iii) a private letter ruling issued by the
IRS to such Protected REIT indicating that the receipt of any Expense Amount
hereunder will not cause such Protected REIT to fail to satisfy the REIT
Requirements (a “REIT Qualification Ruling” and, collectively with an Expense
Amount Tax Opinion and an Expense Amount Accountant’s Letter, a “Release
Document”); and (2) pending the delivery of a Release Document by the Seller or
the Purchaser, as the case may be, to such obligated Person, the Seller or the
Purchaser, as the case may be, shall have the right, but not the obligation, to
borrow the Expense Amount from the Escrow Account pursuant to a loan agreement
(an “Indemnity Loan Agreement”) reasonably acceptable to the Seller or the
Purchaser, as the case may be, that (i) requires such obligated Person to lend
the Seller or the Purchaser, as the case may be, immediately available cash
proceeds in an amount equal to the Expense Amount (an “Indemnity Loan”), and
(ii) provides for (A) a commercially reasonable interest rate and commercially
reasonable covenants, taking into account the credit standing and profile of the
Seller or the Purchaser, as the case may be, or any guarantor of the Seller or
the Purchaser, as the case may be, including such Protected REIT, at the time of
such Indemnity Loan, and (B) a 15 year maturity with no periodic amortization.

 



 15 

 

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

PENNYMAC CORP.
(Seller)



By: /s/ Andrew S. Chang
Name: Andrew S. Chang
Title: Chief Business Development Officer


PennyMac Holdings, llc
(Purchaser)





By: /s/ Anne D. McCallion
Name: Anne D. McCallion
Title: Chief Financial Officer

 



 16 

 




EXHIBIT A

 

(Form of Confirmation)

 

 

CONFIRMATION

 

OF SPREAD ACQUISITION TRANSACTION UNDER
MASTER SPREAD ACQUISITION AND MSR SERVICING AGREEMENT

 



PARTIES: PennyMac Corp. (Seller)       PennyMac Holdings, LLC (Purchaser)    
DATE: _______________, ___     RE: Spread Acquisition – Pool No. [___]    
___________________________________    









 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between PennyMac Corp. and PennyMac Holdings, LLC
on the Transaction Settlement Date specified below. This letter agreement is a
“Confirmation” as described in the Master Spread Acquisition and MSR Servicing
Agreement specified in paragraph 1 below.

 

The definitions and provisions contained in the Master Agreement are
incorporated into this Confirmation. In the event of any inconsistency between
the Master Agreement and this Confirmation, this Confirmation will govern.
Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Master Agreement.

 

1.              This Confirmation supplements, forms part of and is subject to
the Master Spread Acquisition and MSR Servicing Agreement dated as of [ ], 2015,
between PennyMac Corp., as seller, and PennyMac Holdings, LLC, as purchaser, as
amended and supplemented from time to time (the “Master Agreement”). All
provisions contained in the Master Agreement govern this Confirmation except as
expressly modified below.

 



 17 

 

 

2.              The terms of the Transaction to which this Confirmation relates
are as follows:

 

Primary Portfolio: As set forth in Schedule I hereto. Transaction Settlement
Date: ___________, 20____. Transaction Base Servicing Fee Rate: [____] basis
points (per annum) Transaction Remittance Date: [__]th day of each month
Transaction Purchase Price Percentage: _______% Transaction Excess Spread
Percentage: _______% Transaction Asset Purchase Agreement:           Cut-off
Date ___________, 20____. Other: In the event Seller, (i) whether voluntarily or
involuntarily, transfers the Servicing Rights related to the Mortgage Loans in
any Primary Portfolio and receives any termination fee or other compensation or
proceeds in connection with such transfer (the “Transfer Proceeds”), or (ii)
recovers under any purchase agreement governing the acquisition of the Servicing
Rights any indemnity or reimbursement proceeds or other amounts relating to the
purchase price of such Servicing Rights, including, without limitation, any
amounts recovered with respect to early payoffs or early payment defaults (the
“Recovery Proceeds” and, together with the Transfer Proceeds, the “Servicing
Rights Proceeds”), Seller shall remit to Purchaser an amount equal to the
product of (a) such Servicing Rights Proceeds, multiplied by (b) a fraction, the
numerator of which is the Transaction Purchase Price allocable to the Primary
Portfolio Excess Spread relating to such Servicing Rights and the denominator of
which is the actual purchase price paid by the Seller for such Servicing Rights.

 



 18 

 

 

Accepted and confirmed as of the date first written above:

 

SELLER: PennyMac Corp.  

 

 

 

 

By:_____________________________
       Name:
       Title:

 

 

 

 

 

PURCHASER:    

PENNYMAC HOLDINGS, LLC

 

 

 

 

By:_____________________________
       Name:
       Title:

 



 19 

 

 

SCHEDULE I

TO CONFIRMATION DATED __________, 20___

UNDER THE MASTER SPREAD ACQUISITION AND
MSR SERVICING AGREEMENT DATED AS OF [ ], 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 20 

 

 

EXHIBIT B

 

(Form of Assignment)

 

PennyMac Corp. (the “Transferor”), hereby assigns, conveys and otherwise
transfers to PennyMac Holdings, LLC (the “Transferee”) all of the Transferor’s
right, title and interest in, to and under the Primary Portfolio Excess Spread
for the residential mortgage loans set forth in Annex A attached hereto.
Capitalized terms used and not defined in this instrument have the meanings
assigned to them in the Master Spread Acquisition and MSR Servicing Agreement
dated as of [ ], 2015, between PennyMac Corp. and PennyMac Holdings, LLC, as
supplemented and amended by the Confirmation dated _____, between such parties.

 

If the conveyance of such Primary Portfolio Excess Spread is characterized by a
court or governmental authority as security for a loan rather than an absolute
transfer or sale, the Transferor will be deemed to have granted to the
Transferee, and the Transferor hereby grants to the Transferee, a security
interest in all of its right, title and interest in, to and under such Primary
Portfolio Excess Spread and all proceeds thereof as security for a loan in an
amount equal to the value of such Primary Excess Spread.

 

PENNYMAC CORP.
(Transferor)



By:_____________________________
Name:___________________________
Title:____________________________

 



 21 

 

 

EXHIBIT C

 

(Representations and Warranties of the Seller)

 

(a)          Due Organization and Good Standing. The Seller is duly organized,
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware and has the power and authority to own its assets
and to transact the business in which it is currently engaged.

 

(b)          No Violation of Organizational Documents or Agreements. The
execution and delivery of this Agreement by the Seller, and the performance and
compliance with the terms of this Agreement by the Seller, will not violate the
Seller’s organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material agreement or other instrument to which the
Seller is a party or which is applicable to it or any of its assets.

 

(c)          Full Power and Authority. The Seller has the full power and
authority to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

 

(d)          Binding Obligation. This Agreement, assuming due authorization,
execution and delivery by the other parties hereto, constitutes a valid, legal
and binding obligation of the Seller, enforceable against the Seller in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally, and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

 

(e)          No Violation of Law, Regulation or Order. The Seller is not in
violation of, and its execution and delivery of this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or, to the
Seller’s knowledge, any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Seller’s
good faith and reasonable judgment, is likely to affect materially and adversely
either the ability of the Seller to perform its obligations under this Agreement
or the financial condition of the Seller.

 

(f)           No Material Litigation. No litigation is pending or, to the best
of the Seller’s knowledge, threatened against the Seller that, if determined
adversely to the Seller, would prohibit the Seller from entering into this
Agreement or that, in the Seller’s good faith and reasonable judgment, is likely
to materially and adversely affect either the ability of the Seller to perform
its obligations under this Agreement or the financial condition of the Seller.

 

(g)          No Consent Required. Any consent, approval, authorization or order
of any court or governmental agency or body required under federal or state law
for the execution, delivery and performance by the Seller of or compliance by
the Seller with this Agreement or the consummation of the transactions
contemplated by this Agreement has been obtained and is effective except where
the lack of consent, approval, authorization or order would not have a material
adverse effect on the performance by the Seller under this Agreement.

 



 22 

 

 

EXHIBIT D

 

(Representations and Warranties of the Purchaser)

 

(a)          Due Organization and Good Standing. The Purchaser is duly
organized, validly existing and in good standing under the laws of the state of
its organization and has the power and authority to own its assets and to
transact the business in which it is currently engaged.

 

(b)          No Violation of Organizational Documents or Agreements. The
execution and delivery of this Agreement by the Purchaser, and the performance
and compliance with the terms of this Agreement by the Purchaser, will not
violate the Purchaser’s organizational documents or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which the Purchaser is a party or which is applicable to it or any of its
assets.

 

(c)          Full Power and Authority. The Purchaser has the full power and
authority to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

 

(d)          Binding Obligation. This Agreement, assuming due authorization,
execution and delivery by the other parties hereto, constitutes a valid, legal
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally, and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

 

(e)          No Violation of Law, Regulation or Order. The Purchaser is not in
violation of, and its execution and delivery of this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or, to the
Purchaser’s knowledge, any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Purchaser’s
good faith and reasonable judgment, is likely to affect materially and adversely
either the ability of the Purchaser to perform its obligations under this
Agreement or the financial condition of the Purchaser.

 

(f)           No Material Litigation. No litigation is pending or, to the best
of the Purchaser’s knowledge, threatened against the Purchaser that, if
determined adversely to the Purchaser, would prohibit the Purchaser from
entering into this Agreement or that, in the Purchaser’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of the Purchaser to perform its obligations under this Agreement or the
financial condition of the Purchaser.

 

(g)          No Consent Required. Any consent, approval, authorization or order
of any court or governmental agency or body required under federal or state law
for the execution, delivery and performance by the Purchaser of or compliance by
the Purchaser with this Agreement or the consummation of the transactions
contemplated by this Agreement has been obtained and is effective except where
the lack of consent, approval, authorization or order would not have a material
adverse effect on the performance by the Purchaser under this Agreement.

 



 23 

 